307 F.2d 584
Andrew KONSTANTINIDIS, Libellant-Appellant,v.DENIZCILIK BANKASI T.A.O., Respondent-Appellee.
No. 404.
Docket 27492.
United States Court of Appeals Second Circuit.
Argued August 21, 1962.
Decided August 30, 1962.

Vincent J. Ryan, New York City (Joseph T. McGowan, Hill Rivkins Louis & Warburton, New York City, on the brief), for libellant-appellant.
Lester M. Levin, New York City, for respondent-appellee.
Before LUMBARD, Chief Judge, and MOORE and MARSHALL, Circuit Judges.
PER CURIAM.


1
This is an appeal pursuant to 28 U.S. C. § 1291 from an order of Judge Metzner, dated July 26, 1962, in the United States District Court for the Southern District of New York, releasing, on the posting of a bond for $250,000, an attachment in the amount of $1,660,000 obtained in an admiralty suit by writ of foreign attachment. After noting the difficulty of determining from the papers before him what was the law applicable to the libel, concededly that of Turkey, Judge Metzner based his order fixing the amount of the bond on the apparent availability in Turkey of assets of the respondent sufficient to meet any award made to the libellant in arbitration proceedings pending there and on affidavits of the proctors for both parties concerning negotiations between them for a release of the attachment. The libellant contests the appropriateness of these considerations in determining what was a "fair and equitable" amount for the bond.


2
Without passing on the question of appealability, we find no merit in the appellant's contentions, and for that reason affirm the order below.